Dismissed and
Memorandum Opinion filed July 29, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-92-01273-CV
____________
 
JAMES RICHARD FOXHOVEN, Appellant
 
V.
 
FIRST CITY BANK OF NORTHLINE, Appellee
 

 
On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 87-21429
 

 
M E M O R A N D U M   O P I N I O N
 
 
            This is an appeal from a judgment signed October 7, 1992.  This
court was notified that this case was removed to the United States District
Court for the Southern District of Texas on January 28, 1993. This appeal has
been abated and treated as a closed case since February 18, 1993.  The court
has not been advised that any party wishes to reinstate the appeal.  
            On July 8, 2010, this court notified the parties that unless
any party to the appeal filed a motion demonstrating good cause to retain the
appeal on or before July 23, 2010, this appeal would be dismissed for want of
prosecution.  See Tex. R. App. P. 42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.